MEMORANDUM2
Bohanan appeals from the district court’s denial of attorneys’ fees under 29 U.S.C. § 216(b). The district court determined that the parties had settled all claims, including any claim for attorneys’ fees. Bohanan admitted accepting $1,000 from the defendants and admitted signing a release which covered “any and all claims, liens and or damages pending or in the future.” The district court’s conclusion that the parties had settled was adequately supported by the record.
Settlement agreements are contracts, which a federal court interprets by looking to the contract law of the state in which it sits. Jeff D. v. Andrus, 899 F.2d 753, 759 (9th Cir.1990). The court’s interpretation of the settlement release was not erroneous. Chadwick v. Northwest Airlines, Inc., 33 Wash.App. 297, 654 P.2d 1215, 1217 (Wash.App.1982) (a “release generally extends to all matters within the parties’ contemplation at the time it is executed”).
The fact that the defendants, who were unrepresented at the time, negotiated the settlement directly with Bohanan does not render the settlement unenforceable. See In re Patterson, 93 WashApp. 579, 969 P.2d 1106 (Wash.App.1999). Bohanan has not alleged any facts that would support a claim of duress or fraud or otherwise justify setting aside the settlement.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.